SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1307
KAH 11-02008
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JAMES KEYES, PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

SIBATU KHAHAIFA, SUPERINTENDENT, ORLEANS
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PAUL GROENWEGEN OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Orleans County (James P. Punch, A.J.), dated July 18, 2011 in a habeas
corpus proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

      Memorandum: Petitioner’s appeal from the judgment dismissing his
petition for a writ of habeas corpus has been rendered moot inasmuch
as he has been released to parole supervision (see People ex rel.
Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410, lv
denied 19 NY3d 807; see also People ex rel. Graham v Fischer, 70 AD3d
1381, 1381-1382), and the exception to the mootness doctrine does not
apply herein (see Baron, 94 AD3d at 1410; Graham, 70 AD3d at 1382; see
generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).
Moreover, “[a]lthough this Court has the power to convert a habeas
corpus proceeding into a CPLR article 78 proceeding . . . , we decline
to do so because we do not consider it appropriate on this record”
(People ex rel. Brown v McCoy, 266 AD2d 805, 805, lv denied 94 NY2d
760).




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court